EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of this 4th day of
March, 2009, is entered into by Bio-Imaging Technologies, Inc., a Delaware
corporation with its principal place of business at 826 Newtown Yardley Road,
Newtown, Pennsylvania 18940 (the “Company”), and Mark L. Weinstein (the
“Employee”).
     WHEREAS, the Employee is currently serving as the President and Chief
Executive Officer of the Company.
     WHEREAS, the Employee is currently a party to the Amended and Restated
Employment Agreement with the Company dated as of December 31, 2008 (the “Prior
Employment Agreement”) which will terminate on February 28, 2009.
     WHEREAS, the Company and the Employee desire to continue the Employee’s
employment with the Company in accordance with terms and conditions set forth in
this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties to this
Agreement, the parties agree as follows:
     1. Term of Employment. The Company hereby agrees to employ the Employee,
and the Employee hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for the period commencing on March 1, 2009 and ending
on February 28, 2012 (such period, as it may be extended, the “Employment
Period”), unless sooner terminated in accordance with the provisions of
Section 4.
     2. Title; Capacity. The Employee shall serve as President and Chief
Executive Officer or in such other reasonably comparable position as the Company
or its Board may determine from time to time. The Employee shall be based at the
Company’s headquarters in Newtown, Pennsylvania, or such place or places in the
continental United States as the Board shall determine. The Employee shall be
subject to the supervision of, and shall have such authority as is delegated to
the Employee by, the Board or such officer of the Company as may be designated
by the Board.
     The Employee hereby accepts such employment and agrees to undertake the
duties and responsibilities inherent in such position and such other duties and
responsibilities as the Board or its designee shall from time to time reasonably
assign to the Employee. The Employee agrees to devote his entire business time,
attention and energies to the business and interests of the Company during the
Employment Period. The Employee agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company. The Employee
further agrees to abide by the applicable rules, practices, policies,
restrictions and principles outlined by the Board in its’ Corporate Policy
Governance Manual and amendments adopted thereto.

 



--------------------------------------------------------------------------------



 



     3. Compensation and Benefits.
          3.1 Salary. The Company shall pay the Employee, in periodic
installments in accordance with the Company’s customary payroll practices, an
annual base salary of $370,000. Such salary may be subject to cost of living or
other increases thereafter as determined by the Board.
          3.2 Fringe Benefits. The Employee shall be entitled to participate in
all bonus and benefit programs that the Company establishes and makes available
to its employees, if any, to the extent that Employee’s position, tenure,
salary, age, health and other qualifications make him eligible to participate,
including, but not limited to, a car allowance not to exceed $750 per month. The
monthly car allowance shall be paid in equal installments on each payroll date
during the month in accordance with the Company’s customary payroll practices.
The Employee shall be entitled to four (4) weeks paid vacation per year, to be
taken at such times as may be approved by the Board or its designee.
          3.3 Reimbursement of Expenses. The Company shall reimburse the
Employee for all reasonable travel, entertainment and other expenses incurred or
paid by the Employee in connection with, or related to, the performance of his
duties, responsibilities or services under this Agreement, in accordance with
policies and procedures, and subject to limitations, adopted by the Company or
the Board from time to time. The Employee must submit to the Company receipts
and other details of each such expense, in the form required by the Company,
within sixty (60) days after the later of (i) the Employee’s incurrence of such
expense or (ii) the Employee’s receipt of the invoice for such expense. If such
expense qualifies for reimbursement, then the Company will reimburse the
Employee the expense within thirty (30) days thereafter. In no event will such
expense be reimbursed after the close of the calendar year following the
calendar year in which that expense is incurred. The amount of reimbursements to
which the Employee may become entitled in any one calendar year shall not affect
the amount of expenses eligible for reimbursement hereunder in any other
calendar year. The Employee’s right to reimbursement cannot be liquidated or
exchanged for any other benefit or payment.
          3.4 Bonuses; Incentive Compensation.
          (a) The Employee shall be eligible to receive, at the sole discretion
of the Board, an annual bonus (the “MIP Bonus”) up to a maximum amount equal to
50% of the Employee’s annual base salary upon the achievement of certain
milestones as set forth in an annual Management Incentive Plan, to be mutually
agreed upon (the “Management Incentive Plan”). Additional milestones may be
established to increase the MIP Bonus to a maximum amount equal to 100% of the
Employee’s annual base salary. The specific annual milestones will be set each
year by the Board following consultation with the Employee. Notwithstanding the
foregoing, unless otherwise waived by the Board, the Employee shall not be
eligible to receive the MIP Bonus if the Company has not achieved pre-tax
earnings for that applicable fiscal year. Any MIP Bonus awarded to the Employee
shall be paid by the 15th day of the third month following the close of the
calendar year for which such bonus is earned or as soon as administratively
practicable thereafter, but in no event shall such payment be made prior to the

2



--------------------------------------------------------------------------------



 



first business day in January in the calendar year immediately following the
calendar year for which that bonus is earned or after April 30 of that calendar
year.
          (b) In addition to Section 3.4(a) above, upon the execution of this
Agreement, the Employee shall be entitled to receive an equity bonus in the form
of restricted stock units covering 40,000 shares of the Company’s common stock
(the “RSU Award”), which will be awarded as of March 4, 2009, pursuant to the
Company’s 2002 Stock Incentive Plan, as amended and restated from time to time
(the “Plan”). The RSU Award will vest as to 13,333 shares on March 1, 2010,
13,333 shares on March 1, 2011 and 13,334 shares on March 1, 2012.
Notwithstanding the foregoing vesting schedule, the shares of Common Stock
underlying the RSU Award will not be issued to the Employee until the earlier
of: (i) the Employee’s Cessation of Service (as defined in the Plan) with the
Company; or (ii) a Change of Control (as defined in the Plan); or (iii) seven
years from the date of the award. Any future equity awards during the Employment
Period may be awarded by the Company’s Compensation Committee in its sole
discretion to be reviewed on an annual basis. The remaining terms of the RSU
Award, including the share issuance schedule and the payment of withholding
taxes, shall be as set forth in the Company’s form Restricted Stock Unit Award
Agreement.
          (c) The number of shares of the Company’s common stock to which the
Employee may become entitled pursuant to Paragraph 3(b) shall be appropriately
adjusted in the event of any stock split, stock dividend, combination or
exchange of shares, recapitalization or other similar transaction affecting the
outstanding shares of the Company’s common stock without the Company’s receipt
of consideration.
          3.5 Withholding. All salary, bonus and other compensation payable to
the Employee shall be subject to applicable withholding taxes.
     4. Termination of Employment Period. The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:
          4.1 Expiration of the Employment Period;
          4.2 At the election of the Company, for Cause (as defined below),
immediately upon written notice by the Company to the Employee, which notice
shall identify the Cause upon which the termination is based. For the purposes
of this Section 4.2, “Cause” shall mean (a) a good faith finding by the Company
that (i) the Employee has repeatedly failed to perform his assigned duties for
the Company, or (ii) the Employee has engaged in dishonesty, gross negligence or
misconduct, or (b) the conviction of the Employee of, or the entry of a pleading
of guilty or nolo contendere by the Employee to, any crime involving moral
turpitude or any felony;
          4.3 At the election of the Employee, for Good Reason (as defined
below), immediately upon written notice by the Employee to the Company, which
notice shall identify the Good Reason upon which the termination is based. For
the purposes of this Section 4.3, “Good Reason” for termination shall mean (i) a
material adverse change in the Employee’s authority, duties or compensation
without the prior written consent of the Employee (provided

3



--------------------------------------------------------------------------------



 



that neither the hiring of a chief operating officer nor the hiring of a chief
financial officer by the Company and the relinquishment of such title and
associated duties by the Employee shall constitute Good Reason hereunder),
(ii) a material breach by the Company of the terms of this Agreement, which
breach is not remedied by the Company within 10 days following written notice
from the Employee to the Company notifying it of such breach or (iii) the
relocation of the Employee’s place of work more than 50 miles from the Company’s
current executive offices.
          4.4 Upon the death or disability of the Employee. As used in this
Agreement, the term “disability” shall mean the inability of the Employee, due
to a physical or mental disability, for a period of 90 days, whether or not
consecutive, during any 360-day period, to perform the services contemplated
under this Agreement, with or without reasonable accommodation as that term is
defined under state or federal law. A determination of disability shall be made
by a physician satisfactory to both the Employee and the Company; provided,
that, if the Employee and the Company do not agree on a physician, the Employee
and the Company shall each select a physician and these two together shall
select a third physician, whose determination as to disability shall be binding
on all parties;
          4.5 At the election of either party, upon not less than 180 days’
prior written notice of termination.
     5. Effect of Termination.
          5.1 At-Will Employment. If the Employment Period expires pursuant to
Section 1 hereof, then, unless the Company notifies the Employee to the
contrary, the Employee shall continue his employment on an at-will basis
following the expiration of the Employment Period. Such at-will employment
relationship may be terminated by either party at any time and shall not be
governed by the terms of this Agreement.
          5.2 Payments Upon Termination.
          (a) In the event the Employee’s employment is terminated pursuant to
Section 4.1, Section 4.2, Section 4.4 or by the Employee pursuant to
Section 4.5, the Company shall pay to the Employee the compensation and benefits
otherwise payable to him under Section 3 through the last day of his actual
employment by the Company.
          (b) In the event the Employee’s employment is terminated by the
Employee pursuant to Section 4.3 or by the Company pursuant to Section 4.5, then
the following provisions shall apply, provided the Employee executes a mutual
general release and waiver in a form reasonably satisfactory to the Board (the
“Release”) within 21 days (or 45 days if such longer period is required under
law) and such Release becomes effective and enforceable in accordance with
applicable law after the expiration of any applicable revocation period.
               (i) The Company shall continue to pay to the Employee his salary
as in effect on the date of termination for a period of six (6) months. Such
salary continuation payments shall be made at periodic intervals in accordance
with the Company’s customary payroll practices for salaried employees, beginning
within the 60-day period following the Employee’s Separation from Service
provided the requisite Release is effective following the

4



--------------------------------------------------------------------------------



 



expiration of any applicable revocation period, but in no event will the first
such payment be made later than the last day of such 60-day period on which the
Release is so effective.
               (ii) The Company shall pay, in a series of six (6) equal monthly
installments, beginning within the 60-day period following the Employee’s
Separation from Service due to such termination provided the requisite Release
is effective following the expiration of any applicable revocation period but in
no event later than the last day of such 60-day period on which the Release is
so effective, an amount equal in the aggregate to the annual bonus paid to him
for the fiscal year immediately prior to the fiscal year in which his
termination date occurs.
               (iii) Should the Employee elect under Code Section 4980B to
continue health care coverage under the Company’s group health plan for himself,
his spouse and his eligible dependents following such termination date, then the
Company shall provide such continued health care coverage at the Company’s
expense until the earlier of (i) the expiration of the 120-day period measured
from the date of such termination or (ii) the first date the Employee is covered
under another employer’s heath benefit program which provides substantially the
same level of benefits without exclusion for pre-existing medical conditions.
Should the Company’s provision of such continued health care coverage result in
the recognition of taxable income (whether for federal, state or local income
tax purposes) by the Employee, then the Company shall report such taxable income
as taxable W-2 wages and collect the applicable withholding taxes, and the
Employee shall be responsible for the payment of any additional income and
employment tax liability resulting from such coverage. To the extent the health
care coverage under this Section 5.2(b)(iii) is to be provided through a
self-funded program maintained by the Company, the Employee shall directly pay
for the costs to obtain such health care coverage and shall, within 30 days
after each periodic payment for a reimbursable health care coverage expense
under this Section 5.2(b)(iii), submit appropriate evidence of such payment to
the Company for reimbursement, and the Company shall pay such reimbursement on
the 30th day following receipt of the submission. During the period such health
care coverage remains in effect hereunder, the following provisions shall govern
the arrangement: (a) the amount of the health care costs eligible for
reimbursement in any one calendar year of such coverage shall not affect the
amount of such costs eligible for reimbursement in any other calendar year for
which such reimbursement is to be provided hereunder; (ii) no costs shall be
reimbursed after the close of the calendar year following the calendar year in
which those costs were incurred; and (iii) the Employee’s right to the
reimbursement of such costs cannot be liquidated or exchanged for any other
benefit. In the event the reimbursement of health care coverage results in the
recognition of taxable income (whether for federal, state or local income tax
purposes) by the Employee, then the Company shall make an additional payment
(the “Health Care Gross-Up Payment”) to the Employee in a dollar amount to fully
cover all taxes payable by the Employee on the income recognized with respect to
the reimbursed health care coverage, including taxes imposed upon the Health
Care Gross-Up Payment. The Health Care Gross-Up Payment shall be paid to the
Employee at the time the related taxes are remitted to the tax authorities.
               (iv) The Company shall make a lump sum cash payment, not to
exceed $7,500, to cover the cost of any other benefits to which the Employee
would have been entitled under Section 3.2 of this Agreement had he continued in
employment for an additional six (6) months following such termination date.
Such payment shall be made to the Employee within

5



--------------------------------------------------------------------------------



 



the 60-day period following the Employee’s Separation from Service provided the
requisite Release is effective following any applicable revocation period but in
no event later than the last day of such 60-day period on which the Release is
effective.
          The payment to the Employee of the amounts payable under this
Section 5.2(b) shall constitute the sole remedy of the Employee in the event of
a termination of the Employee’s employment in the circumstances set forth in
this Section 5.2(b).
          5.3 Section 409A. Certain payments contemplated by this Agreement may
be “deferred compensation” for purposes of Section 409A of the Code.
Accordingly, the following provisions shall be in effect for purposes of
avoiding or mitigating any adverse tax consequences to the Employee under Code
Section 409A.
          (a) It is the intent of the parties that the provisions of this
Agreement comply with all applicable requirements of Code Section 409A.
Accordingly, all provisions of this Agreement shall be interpreted and applied
in a manner that does not result in a violation of the applicable requirements
or limitations of Code Section 409A and the applicable Treasury Regulations
thereunder and such provisions shall be deemed amended to comply with Code
Section 409A and the applicable Treasury Regulations thereunder.
          (b) Notwithstanding any provision to the contrary in this Agreement,
no payments or benefits to which the Employee may become entitled under
Section 4 of this Agreement shall be made or provided to him prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of his Separation from Service with the Company or (ii) the date of his death,
if the Employee is deemed, pursuant to the procedures established by the
Compensation Committee in accordance with the applicable standards of Code
Section 409A and the Treasury Regulations thereunder and applied on a consistent
basis for all non-qualified deferred compensation plans of the Employer Group
subject to Code Section 409A, to be a “specified employee” at the time of such
Separation from Service and such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this Section 4.3 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or reimbursed to the Employee in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
The specified employees subject to such a delayed commencement date shall be
identified on December 31 of each calendar year. If the Employee is so
identified on any such December 31, he shall have specified employee status for
the twelve (12)-month period beginning on April 1 of the following calendar
year. For purposes of this Agreement, including (without limitation) this
Section 5.3(b), “Separation from Service” shall mean a separation from service
as defined under Treasury Regulation Section 1.409A-1(h).
          5.4 Survival. The provisions of Sections 5.2(b), 5.3, 6, 7.2, 8.3, 8.5
and 8.9 shall survive the termination of this Agreement.
     6. Non-Competition and Non-Solicitation. The Employee affirms that the form
of Invention Assignment and Confidential Information Agreement and form of
Non-Competition

6



--------------------------------------------------------------------------------



 



and Non-Solicitation Agreement, substantially in the form attached hereto as
Exhibit A and Exhibit B, respectively, remain in full force and effect as of the
dated hereof.
     7. Other Agreements.
          7.1 Prior Agreements. The Employee represents that his performance of
all the terms of this Agreement and the performance of his duties as an employee
of the Company do not and will not breach any agreement with any prior employer
or other party to which the Employee is a party (including without limitation
any nondisclosure or non-competition agreement). Any agreement to which the
Employee is a party relating to nondisclosure, non-competition or
non-solicitation of employees or customers is listed on Schedule A attached
hereto.
          7.2 Executive Retention Agreement. Upon execution of this Agreement,
the Company and the Employee shall enter into the Amended and Restated Executive
Retention Agreement attached hereto as Exhibit C; provided, however, that if the
Employee is terminated for any reason, and such termination triggers a payment
(including benefits) to the Employee pursuant to the Amended and Restated
Executive Retention Agreement, then the Employee shall receive payments
(including benefits) solely pursuant to the Amended and Restated Executive
Retention Agreement and not pursuant to this Agreement.
     8. Miscellaneous.
          8.1 Notices. Any notices delivered under this Agreement shall be
deemed duly delivered four business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent for next-business day delivery via a reputable nationwide
overnight courier service, in each case to the address of the recipient set
forth in the introductory paragraph hereto. Either party may change the address
to which notices are to be delivered by giving notice of such change to the
other party in the manner set forth in this Section 8.1.
          8.2 Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.
          8.3 Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement
(including, without limitation, the Prior Employment Agreement).
          8.4 Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.
          8.5 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania (without
reference to the conflicts of laws provisions thereof). Any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement shall be commenced only in a court of the Commonwealth of Pennsylvania
(or, if appropriate, a federal court located within Pennsylvania),

7



--------------------------------------------------------------------------------



 



and the Company and the Employee each consents to the jurisdiction of such a
court. The Company and the Employee each hereby irrevocably waive any right to a
trial by jury in any action, suit or other legal proceeding arising under or
relating to any provision of this Agreement.
          8.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to the Company’s assets or business; provided,
however, that the obligations of the Employee are personal and shall not be
assigned by him. Notwithstanding the foregoing, if the Company is merged with or
into a third party which is engaged in multiple lines of business, or if a third
party engaged in multiple lines of business succeeds to the Company’s assets or
business, then for purposes of this Agreement, the term “Company” shall mean and
refer to the business of the Company as it existed immediately prior to such
event and as it subsequently develops and not to the third party’s other
businesses.
          8.7 Waivers. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
          8.8 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          8.9 Severability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

8



--------------------------------------------------------------------------------



 



     THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, HAS
HAD A FULL OPPORTUNITY TO REVIEW THIS AGREEMENT AND CONSULT WITH COUNSEL AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.

            BIO-IMAGING TECHNOLOGIES, INC.
      By:   /s/ James A. Taylor         Name:   James A. Taylor        Title:  
Chairman of the Compensation Committee of the Board of Directors        By:  
/s/ Ted I. Kaminer         Name:   Ted I. Kaminer        Title:   Executive Vice
President of Finance and Administration and Chief Financial Officer      
EMPLOYEE
      /s/ Mark L. Weinstein       Mark L. Weinstein         

[Signature Page to Employment Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Prior Agreements
     None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Invention Assignment and Confidential Information Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Non-Competition and Non-Solicitation Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Amended and Restated Executive Retention Agreement

 